Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 06/29/2022. 
Claims 1-51 are cancelled. Claims 52-67 are newly presented and pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 64, 66 are objected to because of the following informalities:  Regarding claim 64, 66, the claim recites terms, such as “whereby” and “operable” which make the limitations optional. See MPEP 2111.04  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 52, the claim uses the transitional word “comprising” and includes a limitation that is purposefully optional. Because the claim is using the term “comprising”, it is presumed that that the combination can include other elements. Purposely reciting the limitation using the word “optionally” renders the claim indefinite, because applicant has failed to point out and distinctly claim the subject matter which the inventor regards as the invention. By using the term optional, applicant is noting on the record that he does not intend to claim but particularly includes it. As such, claim 52 is indefinite. Similar issues exists with claims 64-67. Claims 53-63 are rejected as depending from rejected base claim. 

Regarding claim 59, the claim fails to further limit claim 58. For example, it recites “wherein any one of DMRS, configuration for each of plurality of possible combinations…is preconfigured;” It does not recite what to do with any of these two elements or how these elements further limit claim 58. The claim additionally recites the control information comprises DMRS, configuration for the two or more sTTI transmissions. This limitation is unclear as well. For example, does applicant intend to recite that the message comprises DMRS which represents configuration for two or more sTTI transmission or it comprises both? The claim also recites two instances of “a second bit field.” It is unclear if they are one of the same or different. Similar issues exist with claim 62. 

Regarding claim 60, the claim recites “…either one or both of…” This is an alternative form limitation that does not particularly define what is included in the claim. As such, the metes and bounds of the claims cannot be determined. Similar issues exists with claim 63. Similar issues exists with claims 65 and 66 for reciting “and/or.”

Regarding claim 66, the claim recites downlink scheduling information indicating one or more scheduled downlink sTTI for the one or more sTTI transmissions, the downlink scheduling information including an indication of a timing for the two or more scheduled downlink…It is unclear if the scheduling is for “one or more” or “two or more” sTTIs. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52-58, 61, 64-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (US 2019/0116592 A1).

Regarding claim 52, 64, 67, Moon discloses a network node, a non-transitory computer readable medium or a method for a wireless communication network for scheduling multiple short Transmission Time Interval, sTTI, transmissions, comprising: 
at least one processor (fig. 1, 110, par. 0073); and 
memory storing instructions executable by the at least one processor (see fig. 1, 110, par. 0074) whereby the network node is operable to perform a method for scheduling multiple short Transmission Time Interval, sTTI, transmissions, comprising: 
transmitting a control information message to a wireless device for two or more sTTI transmissions (see par. 0123-0125, discloses scheduling region of sPDSCH may be indicated to the terminal by DCI, or sTTI reserved resource may be set through DCI, the terminal may acquire the position of the sTTI reserved resource within a data region by receiving DCI, par. 0128-137, particularly discloses wherein the reserved resource includes two or mode sTTI , see also par. 0119); wherein the control information message comprises: 
downlink scheduling information indicating two or more scheduled downlink sTTls for the two or more sTTI transmissions (see par. 0123-0125, 0119, 0128-0137, discloses transmission of sTTI assignment in DCI by designating bitmap indication, the bitmap indicating how each of the plurality of sTTI are allocated), the downlink scheduling information including an indication of a timing for the two or more scheduled downlink sTTls for the two or more sTTI transmissions (see par. 0124, 0132, discloses the time resource information, i.e. indication of timing, may be represented by a bitmap, which is transmitted through physical layer signaling) and an indication of a number of the scheduled downlink sTTls (see par. 0123-0125, 0119, 0128-0137, discloses transmission of sTTI assignment in DCI by designating bitmap indication, the bitmap indicating how many sTTI are allocated); and 
optionally uplink scheduling information indicating two or more scheduled uplink sTTls for the two or more sTTI transmissions, the uplink scheduling information including either one or both of: an indication of a timing for the two or more scheduled uplink sTTls for the two or more sTTI transmissions; and an indication of a Demodulation Reference Signal, DMRS, configuration for the two or more scheduled uplink sTTls for the two or more sTTI transmissions (optional element not required by the claim).

Regarding claim 65, 66, Moon discloses a wireless device or a method for a wireless communication network, comprising: 
at least one transceiver (see fig. 1, 220-230); and 
circuitry associated with the at least one transceiver (see fig. 1, 210), the circuitry operable to: 
receive, from a network node via the at least one transceiver, a control information message for two or more short Transmission Time Interval, sTTI, transmissions (see par. 0123-0125, discloses scheduling region of sPDSCH may be indicated to the terminal by DCI, or sTTI reserved resource may be set through DCI, the terminal may acquire the position of the sTTI reserved resource within a data region by receiving DCI, par. 0128-137, particularly discloses wherein the reserved resource includes two or mode sTTI , see also par. 0119), wherein the control information message comprises: 
downlink scheduling information indicating two or more scheduled downlink sTTI for the two or more sTTI transmissions (see par. 0123-0125, 0119, 0128-0137, discloses transmission of sTTI assignment in DCI by designating bitmap indication, the bitmap indicating how each of the plurality of sTTI are allocated), the downlink scheduling information including an indication of a timing for the two or more scheduled downlink sTTls for the two or more sTTI transmissions (see par. 0124, 0132, discloses the time resource information, i.e. indication of timing, may be represented by a bitmap, which is transmitted through physical layer signaling) and an indication of a number of scheduled downlink sTTls (see par. 0123-0125, 0119, 0128-0137, discloses transmission of sTTI assignment in DCI by designating bitmap indication, the bitmap indicating how many sTTI are allocated); and 
optionally uplink scheduling information indicating two or more scheduled uplink sTTls for the two or more sTTI transmissions, the uplink scheduling information including either one or both of an indication of a timing for the two or more scheduled uplink sTTls for the two or more sTTI transmissions; and an indication of a Demodulation Reference Signal, DMRS, configuration for the two or more scheduled uplink sTTls for the two or more sTTI transmissions (optional element not required by the claim); and 
transmit and/or receive, via the at least one transceiver, the two or more sTTI transmissions in accordance with the control information message (see par. 0123-0125, 0119, 0128-0137).

Regarding claim 53, Moon discloses the method wherein the two or more scheduled downlink sTTls are consecutive in the time domain, and optionally wherein the two or more scheduled uplink sTTls are consecutive in the time domain (see fig. 20, discloses a number of consecutive sTTI, see also par. 0128-0131).

Regarding claim 54, Moon discloses the method wherein the control information message is transmitted on either a physical downlink control channel or a short physical downlink control channel (par. 0123-0125, discloses sPDCCH and PDCCH as control information message).

Regarding claim 55, Moon discloses the method wherein a short physical downlink control channel is transmitted in each downlink sTTI transmission, except for a legacy control region (see par. 0067, discloses using sPDCCH as it is associated with sTTI, see also par. 0102, explicitly discloses transmission of sPDCCH on sTTI).

Regarding claim 56, Moon discloses the method wherein the control information message comprises a bit field that indicates the number of scheduled downlink sTTls (see par. 0123-0125, 0119, 0128-0137, discloses transmission of sTTI assignment in DCI by designating bitmap indication, the bitmap indicating how many sTTI are allocated).

Regarding claim 61, Moon discloses the method wherein: a plurality of possible combinations of two or more downlink sTTls are predefined (see par. 0128, 0129, 0131, discloses at least three preset combination identified by bitmap, each bitmap identifying particular combination); and the bit field comprised in the control information message explicitly indicates one of the plurality of possible combinations of two or more downlink sTTls as a selected combination of downlink sTTls for the two or more sTTI transmissions (see Id. discloses each bit sequence indicates the particular combination from plurality of combination) and, optionally, wherein the control information message is comprised in a physical downlink control channel for a Transmission Time Interval, TTI, that comprises a plurality of sTTls (see par. 0123-0131, discloses a DCI within PDCCH).

Regarding claim 57, Moon discloses the method wherein the two or more scheduled downlink sTTls are determined by a fixed scheduling timing and the bit field of the control information message that indicates the number of scheduled downlink sTTls (see par. 0123-0125, 0119, 0128-0137, discloses transmission of sTTI assignment in DCI by designating bitmap indication, the bitmap is fixed scheduling timing based on the number of sTTIs, the bitmap indicating how many sTTI are allocated).

Regarding claim 58, Moon discloses the method wherein: a plurality of possible combinations of two or more downlink sTTls are predefined (see par. 0128, 0129, 0131, discloses at least three preset combination identified by bitmap, each bitmap identifying particular combination); and the bit field comprised in the control information message together with an index of a downlink sTTI transmission containing the control information message explicitly indicates one of the plurality of possible combinations of two or more downlink sTTls as a selected combination of downlink sTTls for the two or more sTTI transmissions (see par. 123-131, discloses that each of bitmap identifies a particular combination of sTTI, and a particular index such as b0, b1 when turn on, selects those particular sTTI in the identified combination).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 59-60, 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Patel et al. (US 2018/0131490 A1).

Regarding claim 59, As best understood, Moon discloses the method wherein any one of: a Demodulation Reference Signal, DMRS, configuration for each of the plurality of possible combinations of two or more sTTI transmissions is preconfigured (see par. 128, 129, 131, discloses at least three preset combination identified by bitmap, each bitmap identifying particular combination). 
Moon fails to disclose but Patel discloses the control information message comprises a second bit field that indicates a Demodulation Reference Signal, DMRS, configuration for the two or more sTTI transmissions (see par. 0061, 0073-0076, discloses multiple sTTI transmission using DMRS, see par. 0008); and the control information message comprises a second bit field that, together with the number of scheduled sTTls, indicates a DMRS configuration for the two or more sTTI transmissions (see Id. discloses DMRS configuration).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include control information message comprises a second bit field that indicates a Demodulation Reference Signal, DMRS, configuration for the two or more sTTI transmissions and the control information message comprises a second bit field that, together with the number of scheduled sTTls, indicates a DMRS configuration for the two or more sTTI transmissions as described by Patel. 
The motivation for doing so would be to allow performing uplink scheduling of sTTI as described by Patel. 

Regarding claim 60, the combination of Moon and Patel discloses the method wherein the DRMS configuration comprises either one or both of: a number of DMRS symbols for the two or more scheduled sTTls; and a number of DMRS symbol positions for the two or more scheduled sTTls (see par. 0073-0076).

Regarding claim 62, As best understood, Moon discloses the method wherein any one of: a Demodulation Reference Signal, DMRS, configuration for each of the plurality of possible combinations of two or more sTTI transmissions is preconfigured (see par. 128, 129, 131, discloses at least three preset combination identified by bitmap, each bitmap identifying particular combination). 
Moon fails to disclose but Patel discloses the control information message comprises a second bit field that indicates a Demodulation Reference Signal, DMRS, configuration for the two or more sTTI transmissions (see par. 0061, 0073-0076, discloses multiple sTTI transmission using DMRS, see par. 0008); and the control information message comprises a second bit field that, together with the number of scheduled sTTls, indicates a DMRS configuration for the two or more sTTI transmissions (see Id. discloses DMRS configuration).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include control information message comprises a second bit field that indicates a Demodulation Reference Signal, DMRS, configuration for the two or more sTTI transmissions and the control information message comprises a second bit field that, together with the number of scheduled sTTls, indicates a DMRS configuration for the two or more sTTI transmissions as described by Patel. 
The motivation for doing so would be to allow performing uplink scheduling of sTTI as described by Patel. 

Regarding claim 63, the combination of Moon and Patel discloses the method wherein the DRMS configuration comprises either one or both of: a number of DMRS symbols for the two or more scheduled sTTls; and a number of DMRS symbol positions for the two or more scheduled sTTls (see par. 0073-0076).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 11,412,539. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 52, 64, 67, USP 539 discloses a network node, a non-transitory computer readable medium or a method for a wireless communication network for scheduling multiple short Transmission Time Interval, sTTI, transmissions, comprising: 
at least one processor (Claim 19, processor); and 
memory storing instructions executable by the at least one processor (claim 19, memory) whereby the network node is operable to perform a method for scheduling multiple short Transmission Time Interval, sTTI, transmissions, comprising: 
transmitting a control information message to a wireless device for two or more sTTI transmissions (claims 1, 19, 20, 1st transmitting step); wherein the control information message comprises: 
downlink scheduling information indicating two or more scheduled downlink sTTls for the two or more sTTI transmissions, the downlink scheduling information including an indication of a timing for the two or more scheduled downlink sTTls for the two or more sTTI transmissions and an indication of a number of the scheduled downlink sTTls (see claims 1, 19, 20, the step of when scheduling is to be performed in downlink); and 
optionally uplink scheduling information indicating two or more scheduled uplink sTTls for the two or more sTTI transmissions, the uplink scheduling information including either one or both of: an indication of a timing for the two or more scheduled uplink sTTls for the two or more sTTI transmissions; and an indication of a Demodulation Reference Signal, DMRS, configuration for the two or more scheduled uplink sTTls for the two or more sTTI transmissions (claims 1, 19, 20, the step of when scheduling is to be performed in uplink).

Regarding claim 65, 66, USP 539 discloses a wireless device or a method for a wireless communication network, comprising: 
at least one transceiver (claims 22, transceiver); and 
circuitry associated with the at least one transceiver (see claim 22, circuitry), the circuitry operable to: 
receive, from a network node via the at least one transceiver, a control information message for two or more short Transmission Time Interval, sTTI, transmissions (claims 21, 22, 23, receiving step), wherein the control information message comprises: 
downlink scheduling information indicating two or more scheduled downlink sTTI for the two or more sTTI transmissions, the downlink scheduling information including an indication of a timing for the two or more scheduled downlink sTTls for the two or more sTTI transmissions and an indication of a number of scheduled downlink sTTls (see claims 21, 22, 23, first determining step); and 
optionally uplink scheduling information indicating two or more scheduled uplink sTTls for the two or more sTTI transmissions, the uplink scheduling information including either one or both of an indication of a timing for the two or more scheduled uplink sTTls for the two or more sTTI transmissions; and an indication of a Demodulation Reference Signal, DMRS, configuration for the two or more scheduled uplink sTTls for the two or more sTTI transmissions (see claims 21, 22, 23, second determining step); and 
transmit and/or receive, via the at least one transceiver, the two or more sTTI transmissions in accordance with the control information message (see claim 21, 22, 23, second determining step at the end recites transmitting and receiving).

Regarding claim 53, USP 539 discloses the method wherein the two or more scheduled downlink sTTls are consecutive in the time domain, and optionally wherein the two or more scheduled uplink sTTls are consecutive in the time domain (see claim 2).

Regarding claim 54, USP 539, discloses the method wherein the control information message is transmitted on either a physical downlink control channel or a short physical downlink control channel (see claim 3, 6).

Regarding claim 55, USP 539 discloses the method wherein a short physical downlink control channel is transmitted in each downlink sTTI transmission, except for a legacy control region (see claim 4).

Regarding claim 56, USP 539 discloses the method wherein the control information message comprises a bit field that indicates the number of scheduled downlink sTTls (see claim 1).

Regarding claim 57, USP 539 discloses the method wherein the two or more scheduled downlink sTTls are determined by a fixed scheduling timing and the bit field of the control information message that indicates the number of scheduled downlink sTTls (see claim 7).

Regarding claim 58, USP 539 discloses the method wherein: a plurality of possible combinations of two or more downlink sTTls are predefined; and the bit field comprised in the control information message together with an index of a downlink sTTI transmission containing the control information message explicitly indicates one of the plurality of possible combinations of two or more downlink sTTls as a selected combination of downlink sTTls for the two or more sTTI transmissions (claim 1).

Regarding claim 59, USP 539 discloses the method wherein any one of: a Demodulation Reference Signal, DMRS, configuration for each of the plurality of possible combinations of two or more sTTI transmissions is preconfigured; the control information message comprises a second bit field that indicates a Demodulation Reference Signal, DMRS, configuration for the two or more sTTI transmissions; and the control information message comprises a second bit field that, together with the number of scheduled sTTls, indicates a DMRS configuration for the two or more sTTI transmissions (see claim 12).

Regarding claim 60, USP 539 discloses the method wherein the DRMS configuration comprises either one or both of: a number of DMRS symbols for the two or more scheduled sTTls; and a number of DMRS symbol positions for the two or more scheduled sTTls (see claim 17).

Regarding claim 61, USP 539 discloses the method wherein: a plurality of possible combinations of two or more downlink sTTls are predefined; and the bit field comprised in the control information message explicitly indicates one of the plurality of possible combinations of two or more downlink sTTls as a selected combination of downlink sTTls for the two or more sTTI transmissions and, optionally, wherein the control information message is comprised in a physical downlink control channel for a Transmission Time Interval, TTI, that comprises a plurality of sTTls (see claim 1).

Regarding claim 62, USP 539 discloses the method wherein any one of: a Demodulation Reference Signal, DMRS, configuration for each of the plurality of possible combinations of two or more sTTI transmissions is preconfigured; the control information message comprises a second bit field that indicates a Demodulation Reference Signal, DMRS, configuration for the two or more sTTI transmissions; and the control information message comprises a second bit field that, together with the number of scheduled sTTls, indicates a DMRS configuration for the two or more sTTI transmissions (claim 12).

Regarding claim 63, USP 539 discloses the method wherein the DRMS configuration comprises either one or both of: a number of DMRS symbols for the two or more scheduled sTTls; and a number of DMRS symbol positions for the two or more scheduled sTTls (see claim 10).

Conclusion
This is a continuation of applicant's earlier Application No. 16/495,723.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466